          Case 3:19-cv-03770-WHO Document 22 Filed 07/29/19 Page 1 of 2



 1   Katie J.L. Scott (Cal. Bar No. 233171)
     Email address: katie.scott@arnoldporter.com
 2   Joshua Seitz (Cal. Bar No. 325236)
     Email address: joshua.seitz@arnoldporter.com
 3   ARNOLD & PORTER KAYE SCHOLER LLP
     3000 El Camino Real
 4   Building 5, Suite 500
     Palo Alto, California 94306
 5   Telephone:     (650) 319-4500
     Facsimile:     (650) 319-4700
 6
     Jennifer Sklenar* (Cal. Bar. No. 200434)
 7   jennifer.sklenar@arnoldporter.com
 8   ARNOLD & PORTER KAYE SCHOLER LLP
     601 Massachusetts Ave, NW
 9   Washington, DC 20001-3743
     Telephone:     (202) 942-5000
10   Facsimile:     (202) 942-5999
     *Admitted in NY and CA only; practice limited to
11   matters before federal courts and federal agencies
12
     Attorneys for Defendants
13

14                                 UNITED STATES DISTRICT COURT
15                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
16                                     SAN FRANCISCO DIVISION
17    ILLUMINA, INC. and                           )      Case No.: 3:19-cv-03770-WHO
      ILLUMINA CAMBRIDGE LTD.,                     )
18                                                 )
                     Plaintiffs,                   )      CERTIFICATION OF INTERESTED
19                                                 )      ENTITIES OR PERSONS AND
              v.                                   )      CORPORATE DISCLOSURE
20                                                 )      STATEMENT OF DEFENDANT
      BGI GENOMICS CO., LTD.,                      )      BGI GENOMICS CO., LTD.
21    BGI AMERICAS CORP,                           )
      MGI TECH CO., LTD.,                          )
22    MGI AMERICAS INC., and                       )
      COMPLETE GENOMICS INC.,                      )
23                                                 )
                     Defendants.                   )
24                                                 )
                                                   )
25

26

27

28
     CERT. OF INTERESTED ENTITIES OR PERSONS                                 Case No. 3:19-cv-03770-WHO
     AND CORPORATE DISCLOSURE STATEMENT OF
     DEFENDANT BGI GENOMICS CO., LTD.
          Case 3:19-cv-03770-WHO Document 22 Filed 07/29/19 Page 2 of 2



 1
            Pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and Civil L.R. 3-15, the
 2
     undersigned certifies that the following listed persons, associations of persons, firms,
 3
     partnerships, corporations (including parent corporations) or other entities (i) have a financial
 4
     interest in the subject matter in controversy or in a party to the proceeding, or (ii) have a non-
 5

 6   financial interest in that subject matter or in a party that could be substantially affected by the

 7   outcome of this proceeding:

 8          Defendant BGI Genomics Co., Ltd. is a publicly traded company on the Shenzhen stock

 9   exchange. Greater than 10% of BGI Genomics Co., Ltd. is owned by each of BGI Shenzhen Co.,
10   Ltd., and Shenzhen Qianhai BGI investment, LLP. As founders and shareholders of BGI
11   Shenzhen Co., Ltd., Mr. Jian Wang, Mr. Shuang Yang and Mr. Jun Wang have a financial interest
12
     in BGI Shenzhen Co., Ltd.
13

14    Dated: July 29, 2019                             Respectfully submitted,
15                                                     ARNOLD & PORTER KAYE SCHOLER LLP
16
                                                       By:    /s/ Katie J.L. Scott
17

18                                                     Attorneys for Defendants

19
20

21

22

23

24

25

26

27

28                                                       1
     CERT. OF INTERESTED ENTITIES OR PERSONS                                          Case No. 3:19-cv-03770-WHO
     AND CORPORATE DISCLOSURE STATEMENT OF
     DEFENDANT BGI GENOMICS CO., LTD.
